                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            ) CAUSE NO.: 2:08-CR-214-JTM-JEM
                                             )
MARCEL SEAWOOD,                              )
             Defendant.                      )

       FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
           UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On January 7, 2019, the United States Government appeared by counsel Assistant United

States Attorney Jacqueline L. Jacobs. Defendant Marcel Seawood appeared in person and by counsel

Paul G. Stracci and Alison Benjamin and in the custody of the United States Marshal. United States

Probation Officer Robert Bono appeared. The Supervised Release Revocation Hearing was held.

The Court received evidence and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       On May 27, 2011, Defendant Seawood pled guilty to the Count I charge in the Second

Superseding Indictment (Conspiracy to distribute marijuana). On December 19, 2012, Judge James

T. Moody originally sentenced Defendant Seawood to, among other things, a term of imprisonment

followed by 48 months of supervised release subject to specified written terms and conditions.

       On September 5, 2018, the Government filed a Petition alleging that the Defendant violated

the terms and conditions of his supervised release [DE 671], and an arrest warrant was issued. On

September 14, 2018, Defendant Seawood was arrested and an Initial Appearance was held on

September 17, 2018.
       On October 4, 2018, Defendant Seawood, by counsel, filed a Motion to Transfer to

Magistrate Judge, which was granted, and on October 4, 2018, Judge James Moody issued an Order

referring this case to the undersigned Magistrate Judge to conduct the Supervised Release

Revocation Hearing, to recommend modification, revocation, or termination of the supervised

release in this case, and to submit proposed findings and recommendations pursuant to 18 U.S.C.

§ 3401(i), 28 U.S.C. § 636(b)(1)(B), and N.D. Ind. Local Rule 72-1.

       As a result of the January 7, 2019, Supervised Release Revocation Hearing, the undersigned

Magistrate Judge FINDS that:

       1.     Defendant Seawood has been advised of his right to remain silent, his right to

              counsel, his right to be advised of the charges against him, his right to a contested

              Supervised Release Revocation Hearing, and his rights in connection with such a

              hearing;

       2.     Defendant Seawood understands the proceedings, allegations and his rights;

       3.     Defendant Seawood knowingly and voluntarily admitted that he was arrested on

              August 30, 2018, by the Gary, Indiana police in a vehicle with two other people he

              knew were convicted felons, as set forth in the September 5, 2018 Petition [DE 671];

       4.     This violation is a Grade C violation, Defendant’s criminal history category is I, and

              the advisory guideline range is 3 to 9 months imprisonment.

       The undersigned Magistrate Judge RECOMMENDS to Judge James Moody that:

       1.     Defendant Seawood be adjudged to have committed a violation of his supervised

              release described in the September 5, 2018 Petition [DE 671];

       2.     The supervised release of Defendant Seawood be revoked;


                                                2
      3.     Defendant Seawood be ordered committed to the United States Bureau of Prisons

             forthwith to serve four months of additional imprisonment therein; and

      4.     After successful completion of the additional term of imprisonment Defendant

             Seawood not continue on supervised release.

      The parties agreed to waive any objections to these Findings and Recommendation.

      SO ORDERED this 7th day of January, 2019.

                                          s/ John E. Martin
                                          MAGISTRATE JUDGE JOHN E. MARTIN
                                          UNITED STATES DISTRICT COURT

cc:   All counsel of record
      District Judge James Moody




                                             3
